UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. AGNICO-EAGLE MINES LIMITED Ticker: AEM Security ID: 008474108 Meeting Date: APR 30, 2010 Meeting Type: Annual/Special Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leanne M. Baker For For Management 1.2 Elect Director Douglas R. Beaumont For For Management 1.3 Elect Director Sean Boyd For For Management 1.4 Elect Director Clifford Davis For For Management 1.5 Elect Director David Garofalo For For Management 1.6 Elect Director Bernard Kraft For For Management 1.7 Elect Director Mel Leiderman For For Management 1.8 Elect Director James D. Nasso For For Management 1.9 Elect Director Merfyn Roberts For For Management 1.10 Elect Director Eberhard Scherkus For For Management 1.11 Elect Director Howard R. Stockford For For Management 1.12 Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Approve Increase in Size of Board to For For Management Fifteen ALAMOS GOLD INC. Ticker: AGI Security ID: 011527108 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect Mark Wayne as Director For For Management 2.2 Elect John A. McCluskey as Director For For Management 2.3 Elect Leonard Harris as Director For For Management 2.4 Elect James M. McDonald as Director For For Management 2.5 Elect David Gower as Director For For Management 2.6 Elect Eduardo Luna as Director For For Management 2.7 Elect Paul J. Murphy as Director For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ALAMOS GOLD INC. Ticker: AGI Security ID: 2411707 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect Mark Wayne as Director For For Management 2.2 Elect John A. McCluskey as Director For For Management 2.3 Elect Leonard Harris as Director For For Management 2.4 Elect James M. McDonald as Director For For Management 2.5 Elect David Gower as Director For For Management 2.6 Elect Eduardo Luna as Director For For Management 2.7 Elect Paul J. Murphy as Director For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ANATOLIA MINERALS DEVELOPMENT LTD. Ticker: ANO Security ID: 032900102 Meeting Date: MAY 12, 2010 Meeting Type: Annual/Special Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Ahmet Calik as Director For For Management 1.2 Elect Jan Castro as Director For For Management 1.3 Elect James D. Davidson as Director For For Management 1.4 Elect Edward C. Dowling as Director For For Management 1.5 Elect Richard Graff as Director For For Management 1.6 Elect Timothy J. Haddon as Director For For Management 1.7 Elect Jay C. Kellerman as Director For For Management 1.8 Elect Richard Lister as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management ANDEAN RESOURCES LTD. Ticker: AND Security ID: Q0793X100 Meeting Date: NOV 26, 2009 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive the Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2009 2(a) Elect Richard Lorson as a Director For Against Management 2(b) Elect Barry Bolitho as a Director For Against Management 3 Elect Louis Gignac as a Director For For Management 4 Approve the Remuneration Report for the For
